Exhibit 10.2

AMENDMENT NO. 1 TO FIVE-YEAR CREDIT AGREEMENT

AMENDMENT dated as of September 19, 2014 to the Five-Year Credit Agreement dated
as of May 23, 2014 (the “Credit Agreement”) among GENERAL MILLS, INC. (the
“Company”), the several financial institutions from time to time party thereto
(collectively, the “Banks”; individually, a “Bank”) and JPMORGAN CHASE BANK,
N.A., as Administrative Agent (the “Agent”).

The parties hereto agree as follows:

SECTION 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, after this Amendment becomes effective,
refer to the Credit Agreement as amended hereby.

SECTION 2. Amendment. Each of the parties hereto agrees that, effective on the
Amendment Effective Date, the Credit Agreement shall be amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
the pages of the Credit Agreement attached as Exhibit A hereto.

SECTION 3. Representations of Company. The Company represents and warrants that
(i) the representations and warranties of the Company set forth in Article 5 of
the Credit Agreement will be true on and as of the Amendment Effective Date and
(ii) no Default or Event of Default will have occurred and be continuing on such
date.

SECTION 4. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

SECTION 5. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed signature page hereto by facsimile or electronic transmission (e.g.,
“pdf” or “tif”) shall be as effective as delivery of a manually executed
counterpart hereof.

SECTION 6. Effect of Amendment; Reaffirmation. This Amendment shall constitute a
Loan Document. The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Bank or the Agent under any of the Loan Documents, nor,
except as expressly provided herein, constitute a waiver or amendment of any
provision of any of the Loan Documents. Without limiting the foregoing, the
Company acknowledges and agrees that each Loan Document to which it is a party
is hereby confirmed and ratified and shall remain in full force and effect
according to its respective terms.

SECTION 7. Effectiveness. This Amendment shall become effective on the date (the
“Amendment Effective Date”) the Agent shall have received from each of the
Company and Banks comprising the Majority Banks a counterpart hereof signed by
such party.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

 

GENERAL MILLS, INC.   JPMORGAN CHASE BANK, N.A.,   As Administrative Agent and
as a Bank By:   /s/ Marie Pillai     Name:   Marie Pillai   By:   /s/ Tony Yung
  Title:     Vice President   Name:   Tony Yung   Title:     Executive Director
Bank of America, N.A.   Barclays Bank PLC By:   /s/ David L. Catherall     By:  
/s/ Ronnie Glenn   Name:   David L. Catherall   Name:   Ronnie Glenn Title:
    Managing Director   Title:     Vice President Citibank, N.A.   CREDIT SUISEE
AG, CAYMAN ISLANDS   BRANCH By:   /s/ Nicholas Pateros     Name:   Nicholas
Pateros   By:   /s/ Michael Spaight   Title:     Vice President   Name:
  Michael Spaight   Title:     Authorized Signatory     By:   /s/ Stanley Tran  
  Name:   Stanley Tran   Title:     Authorized Signatory GOLDMAN SACHS BANK USA
  MORGAN STANLEY BANK N.A. By:   /s/ Michelle Latzoni     By:   /s/ John Durland
  Name:   Michelle Latzoni   Name:   John Durland Title:     Authorized
Signatory   Title:     Authorized Signatory U.S. BANK NATIONAL ASSOCIATION  
SANTANDER BANK, N.A., As a Bank     By:   /s/ William Maag   By:   /s/ Mila
Yakovlev     Name:   William Maag Name:   Mila Yakovlev   Title:     Managing
Director Title:     Vice President  



--------------------------------------------------------------------------------

Société Générale   Sumitomo Mitsui Banking Corporation By:   /s/ Yao Wang    
By:   /s/ David W. Kee   Name:   Yao Wang   Name:   David W. Kee Title:
    Director   Title:     Managing Director THE BANK OF NEW YORK MELLON   The
Bank of Yokyo-Mitsubishi UFJ, Ltd. By:   /s/ John T. Smathers     By:   /s/
Christine Howatt   Name:   John T. Smathers   Name:   Christine Howatt Title:
    First Vice President   Title:     Authorized Signatory WELLS FARGO BANK,
NATIONAL   AGFIRST FARM CREDIT BANK ASSOCIATION         By:   /s/ Steven J.
O’Shea   By:   /s/ Daniel R. Van Aken     Name:   Steven J. O’Shea Name:
  Daniel R. Van Aken   Title:     Vice President Title:     Director   Bank of
China, New York Branch   ICICI Bank Limited, New York Branch, as a   Bank By:  
/s/ Haifeng Xu     Name:   Haifeng Xu   By:   /s/ Akashdeep Sarpal   Title:
    Executive Vice President   Name:   Akashdeep Sarpal   Title:     Joint
General Manager NATIONAL AUSTRALIA BANK LIMITED   Standard Chartered Bank By:  
/s/ Marcio Borkol     By:   /s/ Felipe Macia   Name:   Marcio Borkol   Name:
  Felipe Macia A2789 Title:     Director   Title:     Managing Director  
              Syndications, Americas   By:   /s/ Hsing H. Huang     Name:
  Hsing H. Huang   Title:     Associate Director                 Standard
Chartered Bank NY



--------------------------------------------------------------------------------

EXHIBIT A

Amendments to Credit Agreement

SECTION 6.06. Payment of Obligations. The Company shallwill, and shallwill cause
each of its Material Subsidiaries to, pay and discharge as the same shall become
due and payable, all their respectiveits obligations and liabilities, including:

(a) all tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, unless the same arethat, collectively or
individually, if not paid, could result in a Material Adverse Effect before the
same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings and,
(b) the Company or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP are being maintained by the Company
or suchand (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Subsidiary;Adverse Effect.

(b) all lawful claims which, if unpaid, would by law become a Lien upon its
Property, unless the same are being contested in good faith by appropriate
proceedings and adequate reserves in accordance with GAAP are being maintained
by the Company or such Material Subsidiary; and

(c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.